DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 9859669 in view of Bence et al. US 7114990 (“Bence”).
	Regarding claim 1, Chen discloses a coaxial cable connector assembly, comprising: 
a rear body 12 structurally configured to be coupled to a coaxial cable; and 
a coupler (13, 10, see e.g. figure 2h, col. 9, lines 5-20) rotatably engaged with and positioned forward of the rear body, wherein 
the coupler defines: an inner channel (labeled IC in annotated figure 2H below) extending through the coupler between a front portion of the coupler and a rear portion of the coupler positioned opposite the front portion; 
a thread (labeled THR below) at the front portion of the coupler, wherein the thread is structurally configured to couple the coaxial cable connector assembly to a port of a device; 
a nominal portion (labeled NP below) defining a nominal inner span along the inner channel; and 
an outer conductor engagement portion (“OCEP” hereinafter, labeled OCEP below) that protrudes inwardly from the nominal portion that extends forwardly along the inner channel to the front portion of the coupler, 
wherein the outer conductor engagement portion is structurally configured to contact (i.e., capable of contacting) an outer conductor of the coaxial cable forming an electrical pathway between the thread of the coupler and the outer conductor of the coaxial cable.
	The Chen OCEP is formed as a step or inwardly protruding ridge and is not tapered inwardly.
	Bence discloses a tubular post 104, which is analogous to the first inner sleeve 10 of Chen, where the Bence tubular post 104 discloses an OCEP (labeled OCEP in annotated Bence figure 5A below) where the OCEP is tapered inwardly (labeled “Taper” in Bence figure 5A below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the Chen OCEP be tapered inwardly as taught in Bence.  The reason for doing so would have been to ensure that the outer metal film of the coaxial cable has a good electrical contact to the connector via the OCEP portion.

    PNG
    media_image1.png
    1631
    1264
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1707
    1321
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1847
    1431
    media_image3.png
    Greyscale

	Per claim 2, Chen discloses a retainer (11 and 14) engaged with the coupler (at extension 106, see e.g. figure 2C) and the rear body (col. 7 line 60 – col. 8 line 20), wherein the retainer couples the rear body to the coupler.
	Per claim 3, the Chen retainer defines a tube portion (labeled TP in annotated figure 2C above) coaxial with the inner channel of the coupler; and 
a flange (labeled FLN above) extending outwardly from the tube portion and engaged with the rear body.
	Per claim 4, the flange of the retainer is engaged with an annular ridge (labeled ANR above) of the rear body. 
	Per claim 5, the Chen retainer further defines an annular bevel (labeled BEV above) positioned between the flange and the tube portion.
	Per claim 6, the coupler defines a longitudinal axis extending between the front portion and the rear portion of the coupler, and wherein the annular bevel is oriented inwardly toward the longitudinal axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2832